BLAND, P. J.
(after stating the facts). — 1. Defendants contend that there was no evidence of the value of the property in controversy and for this reason the motion for new trial should have been sustained. The evidence of the value of the property is somewhat meagre but there is some evidence of its value. Ellis, from whom the bay horse was purchased, testified that he was bought cheap and was actually worth more, than was paid for him. Browning, referring to the sorrel horse, which was purchased for one hundred dollars, testified that he was well worth one hundred and thirty dollars at the time he was purchased. Plaintiff testified that she paid thirty-five dollars for the harness a few days before the levy was made. The price paid for an article furnishes some evidence of its value, specially when the time of purchase is near the time of conversion. Miller v. Bryden, 34 Mo. App. 602; Stevens v. Springer, 23 Mo. App. 375.
*368We think there is some evidence from which the court, sitting as a jury (a jury having been waived), could have made a fair estimate of the value of the property and refuse to reverse the judgment on the ground that there was no evidence of the value of the property in controversy.
2. Defendant insists that the evidence indubitably shows an attempt on the part of plaintiff to defeat the claim of her husband’s creditors. If we had any substantial doubt that plaintiff’s claim to the property was not bona fide, we would, in a case of this ldnd, be bound to resolve the doubt in favor of the finding of the trier of facts, but an attentive reading of all the evidence in the record satisfies us that plaintiff’s claim is bona fide; that she purchased the property with money earned by her own labor and borrowed from her friends; that the husband had not a dollar’s interest in any of it, and that plaintiff was the sole owner.
The judgment is for the right party and is affirmed.
All concur.